DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 20, 2020 has been entered. Claims 1-3, 12, and 14-29 remain pending in this application.

Claim Objections
Claims 12 and 15-21 objected to because the preamble of each of the claims recites: “The breast pump system according…” as opposed to “The breast pump according to…”. Claims 12 and 15-21 are dependent on claim 1, which recites “A breast pump” in the preamble.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the claim limitation “a membrane including a first section mounted between the lower end of the upper part of the sidewall at least partially overlapping the upper end of the lower part of the sidewall” in lines 11-12 renders the claim indefinite. The limitation “The lower end of the upper part of the sidewall at least partially overlapping the upper end of the lower part of the sidewall” appears to be referring to a single structure, which is located on one side of the membrane. It is unclear what structure is located on the other side of the membrane and therefore it is unclear which structures the first section is mounted between. For examination purposes, the first section of the membrane has been interpreted to be mounted between the lower end of the upper part of the sidewall and the upper end of the lower part of the sidewall. 
Regarding claim 14, the claim limitation “an operating connectable to the breast pump…” in line 3 renders the claim indefinite. It is unclear what structure is encompassed by “an operating”. Based on the specification, there appears to be a typographical error regarding “an operating” as opposed to “an operating unit”. For examination purposes, “an operating connectable to the breast pump…” has been interpreted as “an operating unit connectable to the breast pump…:, wherein an operating unit is interpreted under 35 U.S.C. 112(f) as detailed below. 
Claims 2-3, 12, and 15-29 are rejected for being dependent in rejected claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating [unit]…for deforming the second section of the membrane between the neutral positon and the operating condition” as in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 14, 17-23, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luzbetak et al. (US 2008/0171970) in view of Maianti et al. (US 2004/0001766).

Regarding claim 1, Luzbetak teaches a breast pump (breastpump 200) comprising: a chamber (Figure 7B formed by front housing 204 and rear housing 206) defined by an upper portion (rear housing 206) and a lower portion (front housing 204), wherein the upper portion upper wall of the chamber and an upper part of a side-wall of the chamber (see annotated Figure 9 below), wherein the lower portion includes a lower part of the sidewall and a base of the chamber (see annotated Figure 9 below), wherein a lower end of the upper part of the sidewall extends into the lower part of the sidewall and at least partially overlaps an upper end of the lower part of the sidewall (see annotated Figure 9 below, wherein the radially inward portion of the lower end of the upper part of the sidewall extends into the lower part of the sidewall and at least the radially outward portion of the lower end of the upper part of the sidewall which snaps over and overlaps the lower part of the sidewall; Figure 3A for example), and wherein the chamber has a vacuum port (port 212) formed in the upper portion of the chamber (Figure 7B), a membrane (barrier 100) including a first section (rim 114) mounted between the lower end of the upper part of the sidewall at least partially overlapping the upper end of the lower part of the sidewall (“The rim 114 forms a seal between the interior surface 502 of the front housing part 204 and the interior surface 402 of the rear housing part 206.” [0051]; Figure 7B) and further including a second section (inner surface 102 and exterior surface 104) receivable in the chamber to separate the chamber into first (“vacuum side of the barrier 100” [0059]) and second (“breastshield side of the barrier 100” [0059]) spaces (“a first pressure A on the vacuum side of the barrier 100…and a second pressure B on the breastshield side of the barrier 100” [0059]), wherein the second section of the membrane is deformable (Figure 6A and 6B) in the chamber in response to a reduction of pressure in the first space to generate a reduction of pressure in the second space (“The pump 706 communicates a negative pressure to the barrier 100 via the air line 708 such that the first pressure A is at least initially greater (more negative) than the second pressure B, yielding what is known as a differential vacuum. This differential vacuum ultimately causes the barrier 100 to reach a distended state” [0059]); and a limiter (rearwall surface 402) in the first space of the chamber to limit deformation of the second section of the membrane (“The now inverted barrier 100 is in facial engagement with interior rearwall surface 402 of the rear housing 206 in the full distended state.” [0059]), wherein neutral condition (Figure 6A), in which the second section of the membrane is spaced from the limiter ("the barrier 100 to return to its initial state (FIGS. 6A and 9)” [0062]), and an operating condition (Figure 6B) when a predetermined reduction of pressure is imparted on the second section of the membrane in the first space of the chamber (“The pump 706 draws a negative pressure (relative to atmosphere), which pulls the barrier 100 back into a second position, or distended state (see FIG. 8)” [0059]), and in that the limiter is configured such that the second section of the membrane locates against the limiter to limit deformation of the second section of the membrane in the chamber when a reduction of pressure in the second space is equal to or exceeds a threshold value in order to restrict the pressure reduction in the second space (“The now inverted barrier 100 is in facial engagement with interior rearwall surface 402 of the rear housing 206 in the full distended state.” [0059]), characterized in that one of: the limiter includes at least one protrusion (Figure 4; “The rearwall surface 402 has a shape that generally matches the inner surface 102 of the barrier 100 in this distended state” [0059]; wherein the protrusions are formed between the indentations that coordinate with the shape of the barrier 100) extending from the upper wall of the chamber relative to the vacuum port within the first space of the chamber (Figure 4), or the limiter includes a plurality of recesses (Figure 4; “The rearwall surface 402 has a shape that generally matches the inner surface 102 of the barrier 100 in this distended state” [0059]; wherein the recesses are formed by the indentations that coordinate with the shape of the barrier 100) formed within the wall of the chamber relative to the vacuum port within the first space of the chamber (Figure 4). 
Luzbetak fails to explicitly teach the vacuum port is formed in upper wall of the chamber; and the limiter includes at least one protrusion extending from the upper wall of the chamber relative to the vacuum port within the first space of the chamber to define at least one air channel between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter, or the limiter includes at least 
Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), the chamber having a vacuum port (hole 3a) formed in the upper wall of the chamber (Figure 1 and 8), a membrane (membrane 4) having a second section separating the chamber into first and second spaces and being deformable in the chamber (Figures 3-4), and a limiter (inner surface of half-shell 18; Figure 8) in the first space of the chamber to limit deformation of the membrane, characterized in that one of: the limiter includes at least one protrusion (grooves 18a; “As an alternative to grooves 17a, 18a and 19a, slightly protruding teeth or ridges might be present on the respective surfaces.” [0030]) extending from the upper wall of the chamber relative to the vacuum port within the first space of the chamber to define at least one air channel between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8), or the limiter includes at least one recess (grooves 18a) formed within the upper wall of the chamber relative to the vacuum port within the first space of the chamber to define at least one air channel between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the chamber and limiter of Luzbetak to include that the vacuum port is formed in the upper wall of the chamber and the limiter includes either at least one protrusion or at least one recess defining at least one air channel between the upper wall of the chamber and the second section of the membrane based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 
[AltContent: textbox (Annotated Figure 9 of Luzbetak)]

Regarding claim 2, modified Luzbetak teaches the breast pump according to claim 1, wherein the threshold value of the reduction of pressure (Figure 6B; “Max Displacement/ Vacuum Pressure") is equal to a normal operating reduction of pressure so that the second section of the membrane locates against the limiter when the normal operating reduction of pressure is achieved (“The now inverted barrier 100 is in facial engagement with interior rearwall surface 402 of the rear housing 206 in the full distended state.” [0059]; Figure 8).

Regarding claim 3, modified Luzbetak teaches the breast pump according to claim 1, wherein the threshold value (Figure 6B; “Max Displacement/Vacuum Pressure") of the reduction of pressure is greater than a normal operating reduction of pressure (“pre-load condition can be about 4 to 15 mmHg (negative)” [0029]) so that the second section of the membrane is spaced from the limiter when the normal operating reduction of pressure is achieved (Figure 6A and 7B).

a breast pump system (breastpump assembly 200 with suction device 706), comprising: the breast pump according to claim 1; and an operating [unit, see rejection under 112(b) and interpretation under 112(f) above] (vacuum or suction device 706 “which may be…motor driven” [0055]) connectable to the breast pump for deforming the second section of the membrane between the neutral positon and the operating position (Figure 7B; [0055]). 

Regarding claim 17, modified Luzbetak teaches the breast pump system according to claim 1, wherein the vacuum port (port 212) is located in the upper wall of the chamber (Figure 7B). Modified Luzbetak fails to explicitly teach the vacuum port is located in a center of the upper wall of the chamber. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), the chamber having a vacuum port (hole 3a) located in a center of the upper wall of the chamber (Figure 1 and 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the vacuum port of Luzbetak to be located in a center of the upper wall in combination with the limiter including at least one protrusion or recess based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Regarding claim 18, modified Luzbetak teaches the breast pump system according to claim 17. Modified Luzbetak fails to explicitly teach wherein one recess or each recess of the at least one recess extends from the vacuum port along the upper wall of the chamber. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), wherein a limiter (inner surface of half-shell 18; Figure 8) including at least 

Regarding claim 19, modified Luzbetak teaches the breast pump system according to claim 1. Modified Luzbetak fails to explicitly teach one recess or each recess of the at least one recess extends from the vacuum port along the upper wall of the chamber to the upper part of the sidewall of the chamber. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), wherein a limiter (inner surface of half-shell 18; Figure 8) including at least one recess (grooves 18a) that extend from the vacuum port (hole 3a) along the upper wall of the chamber to the upper part of the sidewall of the chamber (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of Luzbetak to include at least one recess extending from the vacuum port along the upper wall of the chamber based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Regarding claim 20, modified Luzbetak teaches the breast pump system according to claim 19, wherein a plurality of recesses (Figure 4; “The rearwall surface 402 has a shape that generally matches the inner surface 102 of the barrier 100 in this distended state” [0059]; wherein the recesses are formed by the indentations that coordinate with the shape of the barrier 100) partitions the upper wall of the chamber (Figure 4). Modified Luzbetak fails to a plurality of recesses (grooves 18a) that partition the upper the upper wall of the chamber to define a plurality of air channels between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of the chamber Luzbetak to include a plurality of recesses defining a plurality of air channels between the upper wall of the chamber and the second section of the membrane based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Regarding claim 21, modified Luzbetak teaches the breast pump system according to claim 1. Modified Luzbetak fails to explicitly teach the at least one protrusion is a plurality of ribs upstanding from an inner surface of the upper wall of the chamber to define a plurality of air channels between the upper wall and the second section of the membrane when the second section of the membrane locates against the limiter. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), a membrane (membrane 4) having a second section separating the chamber into first and second spaces and being deformable in the chamber (Figures 3-4), and a limiter (inner surface of half-shell 18; Figure 8) including a plurality of ribs (grooves 18a; “As an alternative to grooves 17a, 18a and plurality of air channels between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of the chamber Luzbetak to include a plurality of ribs defining a plurality of air channels between the upper wall of the chamber and the second section of the membrane based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Regarding claim 22, modified Luzbetak teaches the breast pump system according to claim 14, wherein the threshold value of the reduction of pressure (Figure 6B; “Max Displacement/ Vacuum Pressure") is equal to a normal operating reduction of pressure so that the second section of the membrane locates against the limiter when the normal operating reduction of pressure is achieved (“The now inverted barrier 100 is in facial engagement with interior rearwall surface 402 of the rear housing 206 in the full distended state.” [0059]; Figure 8).

Regarding claim 23, modified Luzbetak teaches the breast pump system according to claim 14, wherein the threshold value (Figure 6B; “Max Displacement/Vacuum Pressure") of the reduction of pressure is greater than a normal operating reduction of pressure (“pre-load condition can be about 4 to 15 mmHg (negative)” [0029]) so that the second section of the membrane is spaced from the limiter when the normal operating reduction of pressure is achieved (Figure 6A and 7B).



Regarding claim 28, modified Luzbetak teaches the breast pump system according to claim 27, wherein a plurality of recesses (Figure 4; “The rearwall surface 402 has a shape that generally matches the inner surface 102 of the barrier 100 in this distended state” [0059]; wherein the recesses are formed by the indentations that coordinate with the shape of the barrier 100) partitions the upper wall of the chamber (Figure 4). Modified Luzbetak fails to explicitly teach the plurality of recesses partitions the upper wall of the chamber to define a plurality of air channels between the upper wall and the second section of the membrane when the second section of membrane is against the limiter. Maianti teaches a pump system (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), a membrane (membrane 4) having a second section separating the chamber into first and second spaces and being deformable in the chamber (Figures 3-4), and a limiter (inner a plurality of recesses (grooves 18a) that partition the upper the upper wall of the chamber to define a plurality of air channels between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of the chamber Luzbetak to include a plurality of recesses defining a plurality of air channels between the upper wall of the chamber and the second section of the membrane based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Regarding claim 29, modified Luzbetak teaches the breast pump system according to claim 14. Modified Luzbetak fails to explicitly teach the at least one protrusion is a plurality of ribs upstanding from an inner surface of the upper wall of the chamber to define a plurality of air channels between the upper wall and the second section of the membrane when the second section of the membrane locates against the limiter. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), a membrane (membrane 4) having a second section separating the chamber into first and second spaces and being deformable in the chamber (Figures 3-4), and a limiter (inner surface of half-shell 18; Figure 8) including a plurality of ribs (grooves 18a; “As an alternative to grooves 17a, 18a and 19a, slightly protruding teeth or ridges might be present on the respective surfaces.” [0030]) upstanding from an inner surface of the upper the upper wall of the chamber to define a plurality of air channels between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of the chamber Luzbetak to include a plurality of ribs defining a plurality of air . 

Claims 12, 15, 16, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luzbetak et al. (US 2008/0171970) in view of Maianti et al. (US 2004/0001766) as applied in claim 1 and 14 above, and further in view of Umezaki et al. (WO 2011/135928 with citation references from corresponding national stage entry application US 2013/0032600).

Regarding claim 12, modified Luzbetak teaches the breast pump system according to claim 1, wherein the second section of the membrane locates against the lower part of the sidewall (sidewalls of interior frontwall surface 502) prior to deformation (Figure 9) and locates against the upper part of the sidewall (sidewalls of interior rearwall surface 402) during deformation (Figure 8). Modified Luzbetak fails to explicitly teach the upper part of the sidewall has a textured surface finish, the lower part of the sidewall has a textured surface finish, and/or the second section of membrane contactable with the sidewall has a textured surface. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a sidewall of the chamber that contacts the  membrane has a textured surface finish (“the contact surface 12a of the valve seat 12 for contact with the diaphragm 8 preferably has a surface roughness of 0.1 to 10.0 µm” [0038]) and/or a section of the membrane contactable with the sidewall has a textured surface ("the surface of the diaphragm 8 for contact with the valve seat 12 has a surface roughness Ra of 0.1 to 10 .mu.m " [0042]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the upper and lower parts of the sidewall and/or the second section of the membrane of Luzbetak to have the textured surface finish based on the teaching of Umezaki to ensure that potential contaminants are unable to 

Regarding claim 15, modified Luzbetak teaches the breast pump system according to claim 1. Modified Luzbetak fails to explicitly teach a surface of the second section of the membrane contactable with the chamber has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4 pm and Ra 3.2 pm for minimizing a noise level generated as the second section of the membrane comes into contact with, moves along, or moves away from, one or more of the walls of the chamber. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a surface of the membrane contactable with the chamber has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4µm and Ra 3.2 µm ("the surface of the diaphragm 8 for contact with the valve seat 12 has a surface roughness Ra of 0.1 to 10 .mu.m " [0042]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the surface of the second section of the membrane of Luzbetak to have an arithmetical mean roughness (Ra) between Ra 0.4µm and Ra 3.2 µm based on the teaching of Umezaki to ensure that potential contaminants are unable to adhere to the contact surfaces ([0038]) and improving the seal between the chamber and the membrane ([0009]).

Regarding claim 16, modified Luzbetak teaches the breast pump system according to claim 1. Modified Luzbetak fails to explicitly teach a surface of the chamber contactable with the second section of membrane has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4 µm and Ra 3.2 µm for minimizing a noise level generated as the second section of the membrane comes into contact with, moves along, or moves away from, the one or more walls of the chamber. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a surface of the chamber contactable with membrane has a 

Regarding claim 24, modified Luzbetak teaches the breast pump system according to claim 14, wherein the second section of the membrane locates against the lower part of the sidewall (sidewalls of interior frontwall surface 502) prior to deformation (Figure 9) and locates against the upper part of the sidewall (sidewalls of interior rearwall surface 402) during deformation (Figure 8). Modified Luzbetak fails to explicitly teach the upper part of the sidewall has a textured surface finish, the lower part of the sidewall has a textured surface finish, and/or the second section of membrane contactable with the sidewall has a textured surface. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a sidewall of the chamber that contacts the  membrane has a textured surface finish (“the contact surface 12a of the valve seat 12 for contact with the diaphragm 8 preferably has a surface roughness of 0.1 to 10.0 µm” [0038]) and/or a section of the membrane contactable with the sidewall has a textured surface ("the surface of the diaphragm 8 for contact with the valve seat 12 has a surface roughness Ra of 0.1 to 10 .mu.m " [0042]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the upper and lower parts of the sidewall and/or the second section of the membrane of Luzbetak to have the textured surface finish based on the teaching of Umezaki to ensure that potential contaminants are unable to 

Regarding claim 25, modified Luzbetak teaches the breast pump system according to claim 14. Modified Luzbetak fails to explicitly teach a surface of the second section of the membrane contactable with the chamber has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4 pm and Ra 3.2 pm for minimizing a noise level generated as the second section of the membrane comes into contact with, moves along, or moves away from, one or more of the walls of the chamber. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a surface of the membrane contactable with the chamber has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4µm and Ra 3.2 µm ("the surface of the diaphragm 8 for contact with the valve seat 12 has a surface roughness Ra of 0.1 to 10 .mu.m " [0042]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the surface of the second section of the membrane of Luzbetak to have an arithmetical mean roughness (Ra) between Ra 0.4µm and Ra 3.2 µm based on the teaching of Umezaki to ensure that potential contaminants are unable to adhere to the contact surfaces ([0038]) and improving the seal between the chamber and the membrane ([0009]).

Regarding claim 26, modified Luzbetak teaches the breast pump system according to claim 14. Modified Luzbetak fails to explicitly teach a surface of the chamber contactable with the second section of membrane has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4 µm and Ra 3.2 µm for minimizing a noise level generated as the second section of the membrane comes into contact with, moves along, or moves away from, the one or more walls of the chamber. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a surface of the chamber contactable with .

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Luzbetak fails to explicitly teach the limitations recited in lines 2-8 and 11-14 of independent claim 1, the examiner respectfully disagrees. Luzbetak discloses a chamber, shown at least in Figure 7B, that is defined by an upper portion (206) and a lower portion (204). As shown in annotated Figure 9 above, the upper portion (206) includes an upper wall and an upper part of a sidewall of the chamber and the lower portion (204) includes a lower part of the sidewall and a base of the chamber. The lower end of the upper part of the sidewall (see labeled in annotated Figure 9 above) extends into the lower part of the sidewall (see radially inward portion of the lower end of the upper part of the sidewall) and at least partially overlaps an upper end of the lower part of the sidewall (radially outward portion of the lower end of the upper part of the sidewall which snaps over and overlaps the lower part of the sidewall; Figure 3A for example). Luzbetak additionally discloses a membrane (100) that includes a first section (114) mounted between the lower end of the upper part of the sidewall at least partially overlapping the upper end of the lower part of the sidewall (“The rim 114 forms a seal between the interior surface 502 of the front housing part 204 and the interior surface 402 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson et al. (US 2010/0324477) discloses a breast pump comprising a chamber defined by upper (20) and lower portions (18), wherein an lower end of the upper part of the sidewall (86) extends into the lower part of the sidewall and at least partially overlaps an upper end of the lower part of the sidewall and a membrane (22) includes a first section mounted between the lower end of the upper part of the sidewall at least partially overlapping the upper end of the lower part of the sidewall (Figure 11)
Hong et al. (US 2014/0094748) discloses a breast pump comprising a chamber (40) defined by upper (41) and lower portions (42), wherein an lower end of the upper part of the sidewall extends into the lower part of the sidewall and at least partially overlaps an upper end of the lower part of the sidewall and a membrane (50) includes a first section mounted between the lower end of the upper part of the sidewall at least partially overlapping the upper end of the lower part of the sidewall (Figure 2)




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783